                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 NATTY GREENE’S BREWING
 COMPANY, LLC, NATTY GREENE’S
 DOWNTOWN, LLC, EJE, INC. d/b/a
 CAFE PASTA, NATTY GREENE’S
 CREEKSIDE, LLC d/b/a KAU, JAKE’S
 DINER OF WENDOVER, INC. d/b/a
 JAKE’s DINER, DAAB, INC. d/b/a
 JAKE’S DINER, JAKE’S OF
 DRAWBRIDGE, LLC d/b/a JAKE’S
 DINER, JAKE’S OF
 BATTLEGROUND, LLC d/b/a JAKE’S
 DINER, RIO GRANDE #14, INC d/b/a
 RIO GRANDE MEXICAN KITCHEN,
 RIOS, INC. d/b/a RIO’S MEXICAN                       Case No.: 1:20-cv-437-CCE-JEP
 GRILLE and RIO GRANDE
 FRIENDLY, INC. d/b/a RIO GRANDE
 MEXICAN KITCHEN,
                Plaintiffs,
         v.
 TRAVELERS CASUALTY
 INSURANCE COMPANY OF
 AMERICA, SENTINEL INSURANCE
 COMPANY, LIMITED, REPUBLIC-
 FRANKLIN INSURANCE COMPANY,
 FRANKENMUTH MUTUAL
 INSURANCE COMPANY and STATE
 AUTOMOBILE MUTUAL
 INSURANCE COMPANY,

                Defendants.

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY’S MEMORANDUM
   IN SUPPORT OF ITS MOTION FOR JUDGMENT ON THE PLEADINGS

       Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, Defendant State

Automobile Mutual Insurance Company (“State Auto”) respectfully moves for judgment on the

pleadings dismissing the claims asserted against it in Plaintiffs’ Second Amended Complaint.




      Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 1 of 23
I.     INTRODUCTION

       The contagiousness of the COVID-19 virus caused international health

organizations to promulgate worldwide guidelines that restrict interactions between people.

Countries followed with interpersonal restrictions, as did states and municipalities, all

aimed at containing a global health crisis. None of those government actions were caused

in any way by physical loss of or physical damage to property at any particular address.

For example, even the most scientifically sanitized restaurant with no verifiable virus

contamination would have been subject to the same governmental regulations as a

neighboring restaurant which perhaps had unknowingly hosted customers infected with

COVID-19. The governmental restrictions were simply not caused by property damage at

any insured address, and of course did not cause direct physical loss of or damage to

property at any of the insured premises.

       The State Auto Policies do not insure economic repercussions of statewide public

health proclamations that are unrelated to any property conditions at the insured premises.

Instead, State Auto’s coverage is rooted in an infinitely narrower risk that is wholly

dependent upon direct physical loss of or direct physical damage to property at or around

each of the four specific insured addresses on four distinct insurance contracts.

       As set forth below, the policy provisions at issue demonstrate that Jake’s Diner of

Wendover, DAAB. Inc., Jake’s of Drawbridge, LLC, and Jake’s of Battleground, LLC

(collectively, “the Jake’s Plaintiffs”) have not pled the prerequisites to a covered business

interruption claim, and that the North Carolina public health orders at issue cannot create




                                             2

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 2 of 23
such a covered claim. For example, each Jake’s Plaintiff has a separate insurance contract

covering damage to a different insured address, which each independently require:

          1. Business Income Coverage 5(f) (Doc. 41, p. 6-7) requires each Jake’s

Plaintiff to establish loss of business income due to (1) the “necessary suspension” of their

operations; (2) during the “period of restoration”; but (3) only if the suspension was caused

by direct physical loss of or direct physical damage to property at each insured premises.

Here, none of the Jake’s Plaintiffs have pled direct physical loss of or damage to any

property that caused them to suspend operations. In fact, they plead the inverse: that the

government-induced suspension of operations caused economic losses at four insured

premises. (Doc. 27, ¶¶ 18-19) These claimed economic losses cannot, as a matter of law,

constitute “direct physical loss of or damage to” insured property.

          2. Civil Authority Coverage 5(i) (Doc. 41, p. 10) requires that each Jake’s

Plaintiff establish that damage to property caused a dangerous physical condition, which

then caused a civil authority to prohibit all access to insured’s restaurants. However, the

civil authority orders at issue here were designed to control the spread of COVID-19, and

not to respond to property damage. Furthermore, the civil authority orders did not prohibit

all access to each insured premises, as required to trigger this coverage.

          3. Extra Expense Coverage 5(g) (Doc. 41, p. 8-9) requires the Jake’s Plaintiffs

to establish that, due to the “direct physical loss or damage to property,” they incurred

expenses that would not otherwise have been incurred. Again, the Jake’s Plaintiffs’

allegations of losses due to governmental orders and public fear and commotion do not, as




                                             3

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 3 of 23
a matter of law, constitute direct physical loss of or direct physical damage to property at

any of the four insured locations.

           4. Virus Exclusion, Ordinance Exclusion (Doc. 41, p. 11-12): This claim is

not covered because it does not involve suspended operations caused by physical loss or

damage to any property. The Ordinance or Law Exclusion clarifies the lack of coverage

for compliance with government use restrictions, in the absence of covered damages.

Furthermore, even when covered damages might be intermixed with indirect losses arising

from a virus that is capable of inducing physical distress, such indirect losses would be

excluded by the Virus Exclusion B(1)(j).

       The global financial and health suffering from COVID-19 has ravaged all

communities and businesses.          However, the economic devastation wrought by this

pandemic does not permit the rewriting of State Auto’s insurance contracts to make them

into a societal funding mechanism, which the terms themselves indicate is not the intent.

Indeed, North Carolina’s own Insurance Commissioner has said as much in an open letter

to business owners in which he indicates that “business interruption policies are not

designed to provide coverage for viruses, diseases or pandemic-related losses because

of the magnitude of the potential losses.” (NCDOI letter, attached hereto as Exhibit A).1

The Jake’s Plaintiffs’ claims simply do not fall within the terms of the State Auto Policies,

and State Auto is entitled to judgment on the pleadings.



       1
        A court may take judicial notice of a letter from a government agency. Shore v.
Charlotte-Mecklenberg Hosp. Auth., 412 F. Supp. 3d 568, 573 (M.D.N.C. 2019).


                                              4

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 4 of 23
II.     BACKGROUND FACTS

        A.       The Jake’s Plaintiffs Allege Loss of Income from Governmental Orders,
                 and Not Direct Physical Loss of or Damage to Property.

        The Jake’s Plaintiffs are four separate restaurants in Greensboro, North Carolina.

Each diner is located at a separate address, insured by different insurance contracts

covering physical loss or damage at different locations.

        Beginning in March 2020, the State of North Carolina, like much of the world,

became plagued by the Coronavirus (COVID-19). (Doc. 27, ¶6). The Amended Complaint

alleges generically that “Greensboro restaurants” expected lucrative business in March

2020 because the Atlantic Coast Conference (“ACC”) and National Collegiate Athletic

Association (“NCAA”) basketball tournaments were to be hosted in Greensboro. (Id. at

¶¶10-11). However, on March 12, 2020, public fear of the virus caused the ACC and

NCAA to cancel the tournaments. (Id. at ¶¶ 14-15). There are no allegations specific to

the plans, expectations or losses of any Jake’s Plaintiff.

        On March 17, 2020, Governor Cooper issued Executive Order No. 118, which

limited operations of restaurants in response to the COVID-19 virus (Id. at ¶16). Order

No. 118’s stated purpose was “to protect the health and safety of the residents of North

Carolina, slow the spread of the COVID-19 outbreak, protect our most vulnerable citizens,

and avoid strain on our health care system.” (Doc. 41-2, p. 3). The Governor’s Order

specifically permitted restaurants to remain accessible for carry-out, drive-through,

delivery…to create an environment where staff and patrons maintain social distancing.”

(Id. at p. 4).



                                             5

      Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 5 of 23
       On March 27, 2020, Governor Cooper issued Executive Order No. 121, which

required the cessation of “non-essential” business operations in order to “mitigate

community spread of COVID-19.” (Doc. 27, ¶17; Doc. 41, ¶17). Importantly, restaurants

were defined as “essential businesses” that were still to be accessible and permitted remain

open for restricted operations. (Doc. 41-3, p. 8, § C.19).

       The Jake’s Plaintiffs acknowledge that the State Auto Policies require “direct

physical loss of or damage to property,” which caused business suspension, in order to

trigger business income coverage. However, they each allege the opposite: that the

governmental restrictions issued in response to the virus caused them to sustain financial

losses. (Doc. 27, ¶¶18, 21, 25). With no facts involving direct physical loss or damage to

property, the Jake’s Plaintiffs set forth their naked legal conclusion that loss of business

income is a “direct” and “physical” loss of “money that was previously physically arriving

is now not physically arriving.” (Doc. 27, ¶25).

       The Jake’s Plaintiffs explained the following on their shared Facebook page2 that,

as of March 17 when the Governor’s Executive Order No. 118 took effect:




       2
         https://www.facebook.com/Jakes-Diner-681924688518046 (last visited June 24,
2020) (excerpted Facebook pages attached hereto as Exhibit F). This court may take
judicial notice of information posted by Jake’s Diner on its Facebook website. Herrera v.
Charlotte School of Law, LLC, No. 2018 WL 192556, *7 (N.C.Super. Apr. 20, 2018) (“As
long as the website's authenticity is not in dispute and the fact is “capable of accurate and
ready determination,” then the Court may take judicial notice of information available on
a website.”); Shore v. Charlotte-Mecklenburg Hospital Auth. 412 F. Supp.3d 568, 573
(M.D.N.C. 2019) (district court agreed to take judicial notice of Secretary of State’s
website “whose accuracy cannot reasonably be questioned”).



                                             6

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 6 of 23
               ATTENTION!!!

               WE WILL STILL BE PROVIDING TOGO SERVICES

(Ex. F, p. 7). A few days later, by March 23, the shared Jake’s Plaintiffs’ Facebook page

explained:

                WE’RE STILL OPEN AND WORKING HARD!

                Easy Call-in, Online, Curbside, and Delivery Available.

Id.

       Here is what the operative complaint does not allege:

              The Jake’s Plaintiffs do not allege any actual direct physical loss of or
               damage to property at any of the four insured locations.

              The Jake’s Plaintiffs do not allege that the governmental orders were written
               in response to property damage, or that the orders prohibited all access to
               their diners. In fact, all Jake’s locations remained open throughout the
               duration of the Stay at Home Order.

       B.       The State Auto Policies Require Direct Physical Loss of or Damage to
                Property to Trigger Business Income, Extra Expense, and Civil
                Authority Coverage.

       State Auto issued separate Businessowners policies to each Jake’s Plaintiff,

(collectively, the “State Auto Policies”), each insuring damage at a different insured

location:

               Daab, Inc. - Policy No. 10004939CB (9/16/19 to 9/16/20). (Doc. 41-
                1, p. 13).

               Jake’s of Battleground, LLC - Policy No. 10015517CB (2/3/20 to
                2/3/21) (attached hereto as Exhibit B, p. 9).

               Jake’s Diner of Wendover, Inc. - Policy No. 10004940CB (9/16/19
                to 9/16/20) (attached hereto as Exhibit C, p. 13).



                                              7

      Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 7 of 23
             Jake’s Diner of Drawbridge, LLC - Policy No. 10004938CB
              (9/16/19 to 9/16/20). (attached hereto as Exhibit D, p. 13).

       As the Second Amended Complaint acknowledges (Doc. 27, ¶25), direct physical

loss is a threshold requirement for coverage under all relevant parts of the State Auto

Policies, including Business Income (Section A.5.f.), Extra Expense (Section A.5.g.), and

Civil Authority (Section A.5.i). The Business Income Coverage provides as follows:

       5. Additional Coverages
          f. Business Income
             (1) Business Income
               (a) We will pay for the actual loss of Business Income you sustain
                   due to the necessary suspension of your “operations” during
                   the “period of restoration”. The suspension must be caused
                   by direct physical loss of or damage to property at the
                   described premises. The loss or damage must be caused by
                   or result from a Covered Cause of Loss.

(Doc. 41-1, p. 24; Ex. B, p. 20; Ex. C, p. 24; Ex. D, p. 24) (Emphasis added). Similarly,

the Extra Expense coverage form requires direct physical loss or damage to property at the

insured premises:

           g. Extra Expense
              (1) We will pay necessary Extra Expense you incur during the “period
                  of restoration” that would not have incurred if there had been no
                  direct physical loss or damage to property at the described
                  premises. The loss or damage must be caused by or result from a
                  Covered Cause of Loss.

(Doc. 41-1, p. 26; Ex. B, p. 22; Ex. C, p. 26; Ex. D, p. 26) (Emphasis added). Finally, the

Civil Authority form also requires direct physical loss of or damage to property, as well as

prohibition of access to the insured premises:

           i. Civil Authority




                                             8

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 8 of 23
              When a Covered Cause of Loss causes damage to property other
             than property at the described premises, we will pay for the actual
             loss of Business Income you sustain and necessary Extra Expense
             caused by action of civil authority that prohibits access to the
             described premises, provided that both of the following apply:

              (1) Access to the area immediately surrounding the damaged property is
                 prohibited by civil authority as a result of the damage …; and

              (2) The action of civil authority if taken in response to dangerous physical
                 conditions resulting from the damage …

(Doc. 41-1, p. 27; Ex. B, p. 23; Ex. C, p. 27; Ex. D, p. 27) (Emphasis added).

       This recurring theme of “direct physical loss” is also integrated as a threshold

coverage requirement under all three sections (Business Income, Extra Expense, and Civil

Authority) that any loss or damage under the policy “must be caused by or result from a

Covered Cause of Loss.” Covered Causes of Loss under the State Auto Policies include

only direct physical loss unless otherwise limited or excluded.3 (Doc. 41-1, p. 20; Ex. B,

p. 16; Ex. C, p. 20; Ex. D, p. 20) (Emphasis added).

       The contractual requirement of direct physical loss of or damage to property is

further demonstrated within the phrase “period of restoration,” which is defined as

commencing when “direct physical loss or damage” begins and ending when “the property

at the described premises should be repaired, rebuilt or replaced.” Importantly, the “period




       3
         Such excluded causes include the enforcement of any ordinance regulating the use
of any property (exclusion B(1)(a)), the loss of use (exclusion B(2)(b)), acts or decisions
of a governmental body that do not otherwise result in a Covered Causes of Loss (exclusion
B(3)(b)), and loss caused by any virus capable of inducing physical distress (exclusion
B(1)(j)). (Doc. 41-1, p. 35, 38, 40; Ex. B, p. 31, 34, 36; Ex. C, p. 35, 38, 40; Ex. D, p. 35,
38, 40).


                                              9

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 9 of 23
of restoration” does not include any increased period due to the enforcement of any

ordinance or law that simply “regulates the use” of any property, independently of direct

physical damages.” (Doc. 41-1, p. 51-52; Ex. B, p. 46-47; Ex. C, p. 51-52; Ex. D, p. 51-

52). As set forth below, even if the Second Amended Complaint could be construed to

allege a covered claim (which State Auto disputes), the claim would still be barred by both

the Virus and the Ordinance or Law Exclusions.

III.    QUESTIONS PRESENTED

        1.    Does the law permit each Jake’s Plaintiff to establish its business suspension

was caused by direct physical loss of or direct physical damage to property at the insured

premises, as required for Business Income coverage 5(f), where they allege only loss of

income due to generalized societal “public fear and commotion” as well as governmental

use restrictions?

        2.    Does the claim of each Jake’s Plaintiff for Civil Authority coverage 5(i) fail

as matter of law, where there is no civil authority order pled that (1) was “in response to”

a dangerous physical condition resulting from damage to property near each insured

premises, and (2) that prohibited access to each insured premises?

        3.    Does the claim of each Jake’s Plaintiff for Extra Expense coverage 5(g) fail

as a matter of law where the Jake’s Plaintiffs have not allegedly incurred any extra expenses

due to direct physical loss of or damage to property at the insured premises?

        4.    Even in the event that each Jake’s Plaintiff can establish arguable loss at each

premises resulting indirectly from governmental use restrictions to control the COVID-19




                                             10

       Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 10 of 23
virus, are such claims excluded by the Ordinance and Law Exclusion and the Virus

Exclusion in each of the Jake’s Plaintiffs’ policies?

IV.    LEGAL STANDARDS

       A.     Rule 12(c) Motion for Judgment on the Pleadings

       In considering a motion for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c), a court views facts presented in the pleadings and the inferences drawn

therefrom in the light most favorable to the nonmoving party. Brewer v. Jefferson-Pilot

Standard Life Ins. Co., 333 F. Supp. 2d 433, 436 (M.D.N.C. 2004). A motion for judgment

on the pleadings should be granted if, “after taking all well pleaded allegations in the

complaint as true, the plaintiff can prove no set of facts entitling [it] to relief.” Id. In

evaluating a motion for judgment on the pleadings, the Court “will not accept ‘legal

conclusions couched as facts or unwarranted inferences, unreasonable conclusions, or

arguments.’” Live Face on Web, LLC v. Absonutrix, LLC, No. 1:17cv937, 2018 WL

2121627, *3 (M.D.N.C. May 8, 2018).

       B.     Insurance Policy Interpretation

       Where the insurer and insured are citizens of different states, courts apply “the law

of the place where the policy is delivered” to interpret the contract. Myers v. Ocean

Accident & Guarantee Corp., 99 F.2d 485, 488 (4th Cir. 1938). Under North Carolina law,

“[t]he interpretation of language used in an insurance policy is a question of law, governed

by well-established rules of construction.” N.C. Farm Bureau Mut. Ins. Co. v. Mizell, 530

S.E.2d 93, 95 (2000). If the policy language is clear, the court must use the plain meaning

of the words to give effect to the parties’ intent. National Quarry Svcs., Inc. v. First


                                             11

      Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 11 of 23
Mercury Ins. Co., Inc., 372 F. Supp.3d 296, 302 (M.D.N.C. 2019). “[T]he courts should

resist piecemeal constructions and should, instead, examine each provision in the context

of the policy as a whole.” DeMent v. Nationwide Mut. Ins. Co., 544 S.E.2d 797, 800 (N.C.

App. 2001).

V.     ARGUMENT

       A.     Business Income Coverage Under Section 5.f. Does Not Apply Because
              There is No Direct Physical Loss of or Damage to Property at the Jake’s
              Diners.

       The Jake’s Plaintiffs do not allege that any of their four diners were damaged.

Instead, they claim loss of “money that was previously physically arriving” prior to the

governmental orders. (Doc. 27, ¶25). This coverage issue turns on the question of whether

pure monetary losses constitute “direct physical loss of or damage to property,” as that

phrase is used in the State Auto Policies. As set forth below, the State Auto Policies do

not respond to pure economic losses unrelated to any actual direct loss of or damage to

insured property.

              1.     Pure economic losses do not constitute “direct physical loss or
                     damage” under the State Auto Policies.

       First and foremost, the State Auto Businessowners form only covers “direct physical

loss of or damage to property at the described premises.”4 “Covered Property” specifically

does not include purely loss of “money.” (Doc. 41-1, p. 20; Ex. B, p. 16; Ex. C, p. 20; Ex.

D, p. 20). Therefore, the Jake’s Plaintiffs’ argument that the sole loss of money can


       4
         The words “direct physical” modify both “loss of” and “damage to.” Ward
General Ins. Services, Inc. v. Employers Fire Ins. Co., 7 Cal.Rptr.3d 844, 849 (Cal. App.
4 Dist. 2003).


                                            12

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 12 of 23
constitute a “direct physical loss” of covered property is squarely rejected on the face of

the policy, and judgement on the pleadings is therefore mandated.

       Furthermore, North Carolina law rejects the notion that a claim solely for economic

losses can constitute a “direct physical loss or damage” to property. In Harry's Cadillac-

Pontiac-GMC Truck Co., Inc. v. Motors Ins. Corp., 486 S.E.2d 249, 251 (N.C. App. 1997),

the insured car dealership sought business income coverage for lost profits when a

snowstorm caused the dealership to become inaccessible for a week. Id. at 251. The court

found no business income coverage because “[p]laintiff neither alleged nor offered proof

that its lost business income was due to damage to or the destruction of the property, rather

all evidence shows that the loss was proximately caused by plaintiff’s inability to access

the dealership due to the snowstorm.” Id. at 251-52.

       Analogous case law is overwhelmingly consistent with Harry’s Cadillac, holding

that “direct physical loss” requires actual, tangible, permanent, physical alteration of

property rather than merely a loss of money. See, e.g., Pentair, Inc. v. Am. Guar. & Liab.

Ins. Co., 400 F.3d 613, 616 (8th Cir. 2005) (power outages that cause no injury other than

a shutdown of operations do not constitute “direct physical loss or damage”); Roundabout

Theatre Co. v. Contin. Cas. Co., 302 A.D.2d 1, 3 (N.Y. App. Div. 2002) (inaccessibility of

theater was not “direct physical loss” because “direct physical loss” is “limited to losses

involving physical damage to the insured’s property.”); J.O. Emmerich & Assocs., Inc. v.

State Auto. Ins. Cos., No. 06-cv-00722, 2007 WL 9775576, at *3 (S.D. Miss. Nov. 19,

2007) (temporary loss of access to computers due to power outage was not “direct physical

loss or damage to” covered property because there was no physical alteration to the data


                                             13

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 13 of 23
on the computers); Ross v. Hartford Lloyd Ins. Co., No. 18-cv-00541-O, 2019 WL

2929761, at *7 (N.D. Tex. July 4, 2019) (“‘physical loss’ under the Policy cannot be fairly

construed to mean physical loss in the absence of physical damage”); Huether v. Nodak Mut.

Ins. Co., 871 N.W.2d 444, 447 (N.D. 2015) (policy providing coverage for “direct physical

loss or damage” did not cover economic loss-of-use damages); Newman Myers Kreines

Gross Harris, P.C. v. Great Northern Ins. Co., 17 F. Supp. 3d 323, 331 (S.D.N.Y. 2014)

(finding that the words “direct” and “physical” require “actual, demonstrable harm of some

form to the premises itself, rather than forced closure of the premises for reasons exogenous

to the premises themselves”); Source Food Technology, Inc. v. U.S. Fidelity & Guarantee

Co., 465 F.3d 834, 838 (8th Cir. 2006)(holding that loss of income due to beef order that

was inaccessible due to governmental health regulations, did not constitute a “physical

loss” or damage to covered property.)5

       The requirement of “direct physical loss of or damage to property” is repeatedly

reinforced throughout the State Auto Policies. For instance, the business income coverage

5(f) only provides coverage “during the period of restoration,” which is defined as the

period to repair damaged property, but specifically is not to include any increased period

“required due to the enforcement of or compliance with any ordinance or law that . .

regulates . . . use.” (Doc. 41-1, p. 52; Ex. B, p. 48; Ex. C, p. 52; Ex. D, p. 52). Similarly,


       5
         See also 10A Couch On Ins. § 148:46 (3d ed. 2005) (“The requirement that the
loss be ‘physical,’ given the ordinary definition of that term is widely held to exclude
alleged losses that are intangible or incorporeal, and, thereby, to preclude any claim against
the property insurer when the insured merely suffers a detrimental economic impact
unaccompanied by a distinct, demonstrable, physical alteration of the property.”).


                                             14

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 14 of 23
the Property Loss Conditions, Section E(3), requires the policyholder to include a

description of the property involved, take steps to protect the property from further damage,

and provide an inventory of the damaged and undamaged property, including quantities,

values and amount of loss claimed. (Doc. 41-1, p. 43; Ex. B, p. 39; Ex. C, p. 43; Ex. D, p.

43). All of these conditions are premised upon the presentation of actual “direct physical

loss of or damage to property,” and not the mere allegation of lost revenues.

              2.     The Jake’s Plaintiffs’ do not allege a necessary suspension that
                     was “caused by” direct physical loss of or damage to insured
                     premises.

       Business income coverage under 5(f) requires a necessary suspension of business

that was “caused by direct physical loss of or damage to the property at the described

premises.” This precise issue of whether COVID-19 business suspensions were caused by

direct physical damage to property was recently addressed by the U.S. District Court for the

Southern District of New York. Social Life Magazine, Inc. v. Sentinel Ins. Co., Ltd., 1:20-

cv-03311-VEC (S.D.N.Y.).6 In rejecting a motion for preliminary injunction, the court in

Social Life noted that “what has caused the damage is that the governor has said you need

to stay home. It is not that there is any particular damage to your specific property.” (Ex.




       6
        No written opinion has been issued in Social Life at the time of filing this brief. A
copy of the preliminary injunction hearing transcript is available through the Federal
Court’s filing system, PACER, and a file-stamped copy is attached as Exhibit E. Courts
may take judicial notice of “proceedings in other courts of record.” Walburn v. Lockheed
Martin Corp., 431 F.3d 966, 972 n. 5 (6th Cir. 2005) (quoting Rodic v. Thistledown Racing
Club, Inc., 615 F.3d 736, 738 (6th Cir. 1980); see also Landt v. Farley, No. 4:12CV0740,
2012 WL 4473209, at *1 n.2 (N.D. Ohio Sept. 26, 2012) (taking notice of filings on
PACER in a different lawsuit).


                                             15

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 15 of 23
E at p. 9). “The virus is not specifically in your property that is causing damage. It is

everywhere.” (Id. at p. 8). The court concluded:

              I feel bad for your client. I feel bad for every small business
              that is having difficulties during this period of time. But New
              York law is clear that this kind of business interruption needs
              some damage to the property to prohibit you from going… This
              [pandemic] is just not what’s covered under these insurance
              policies.

(Id. at p. 16). The Jake’s Plaintiffs cannot possibly satisfy the requirements of the Business

Income coverage 5(f) when they acknowledge that the suspension of their operations came

first, which then caused the alleged direct physical loss of property.

       B.     There is No Coverage Under the Civil Authority Additional Provision
              5(i).

       The State Auto Policies provide Additional Coverage 5(i) for Civil Authority claims

wherein: 1) direct physical loss or damage to property caused a dangerous physical

condition, 2) which then caused a civil authority action, which 3) prohibits all access to the

described premises. (Doc. 41-1, p. 27; Ex. B, p. 23; Ex. C, p. 27; Ex. D, p. 27).

              1.     There was no “prohibition of access” to the described premises.

       Civil authority coverage does not apply where a governmental action specifically

allows access to the insured premises. See Dickie Brennan & Co. v. Lexington Ins. Co.,

636 F. 3d 683, 686-87 (5th Cir. 2011) (“Civil authority coverage is intended to apply to

situations where access to an insured’s property is prevented or prohibited by an order of

civil authority issued as a direct result of physical damage to other premises in the

proximity of the insured’s property.”). For Civil Authority coverage to apply, access must

be prohibited, not merely limited. See, e.g., Schultz Furriers, Inc. v. Travelers Cas. Ins.


                                             16

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 16 of 23
Co. of America, ESX-L-002281-13, 2015 WL 13547667, * 6 (N.J. Super. L. July 24, 2015)

(traffic interruptions caused by Hurricane Sandy did not trigger coverage because it was

not completely impossible to access the insured store); Ski Shawnee, Inc. v. Commonwealth

Ins. Co., 3:09-CV-02391, 2010 WL 2696782, at *4 (M.D. Pa. July 6, 2010) (bridge repair

that hindered access for majority of customers did not trigger coverage where there were

other avenues of access); Southern Hospitality, Inc. v. Zurich American Ins., 393 F.3d

1137, 1140 (10th Cir. 2004).

       Here, the Jake’s Plaintiffs do not and cannot allege any prohibition of access to their

premises. To the contrary, the Jake’s restaurants touted on their Facebook page: “WE’RE

STILL OPEN AND WORKING HARD! Easy Call-in, Online, Curbside, and Delivery

Available.” (See fn 2, supra) There is no “prohibition of access” pled and the publicly

available documents demonstrate the opposite.

              2.     The civil authority orders were not issued “in response to” a
                     dangerous physical condition resulting from damage to property.

       The Jake’s Plaintiffs have not pled that the civil authority actions were “in response

to dangerous physical conditions” that resulted in an area “immediately surrounding the

damaged property,” as the Civil Authority coverage requires. In fact, the civil authority

orders were taken in response to the spread of a virus, and not in response to any property

damage at any location in the vicinity of all four Jake’s Plaintiffs’ diners. (Doc. 41-2, p.

2-3; Doc. 41-3, p. 2-3).

       In United Air Lines, Inc. v. Ins. Co. of Pa., 439 F.3d 128, 130 (2d Cir. 2006), the

policyholder was not entitled to coverage when a civil authority halted flights due to the



                                             17

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 17 of 23
September 11 terrorist attacks. That closure was for preemptive prevention of terrorism,

not the ‘result of” the physical damage to the nearby Pentagon, or the authority’s need to

access it. See also Kelaher Connell & Conner, P.C. v. Auto-Owners Ins. Co., No. 4:19-cv-

00693, 2020 WL 886120, *5 (D.S.C. Feb. 24, 2020) (South Carolina law firm’s alleged

lost business when it followed a hurricane evacuation order not covered under civil

authority provision of policy); The Paradies Shops, Inc. v. Hartford Fire Ins. Co., No. 1:03-

CV-3154-JEC, 2004 WL 5704715, at *17 (N.D. Ga. Dec. 15, 2004) (civil authority

coverage not available for closure following September 11 attacks because “an order . . .

that is designed to prevent, protect against or avoid damage is not a ‘direct result’ of already

existing property loss or damage”).

       Here, the stated purpose of both Executive Orders was to “to provide for the health,

safety, and welfare of residents and visitors located in North Carolina” and “to mitigate

community spread of COVID-19 and to prevent the further transmission of disease.” (Doc.

41-2, p. 2; Doc. 41-3, p. 2-3). The Executive Orders were certainly not taken “in response

to dangerous physical conditions resulting from” damaged property in the immediate

vicinity of any insured location.

       C.     There is No Coverage Under the Extra Expense Additional Coverage
              5(g).

       The State Auto Policies provide Additional Coverage 5(g) for Extra Expense

wherein: 1) direct physical loss or damage to property takes place at the described premises,

and 2) that loss or damage causes Extra Expense which would not have been otherwise




                                              18

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 18 of 23
necessary if the direct physical loss or damage had not taken place. (Doc. 41-1, p. 26; Ex.

B, p. 22; Ex. C, p. 26; Ex. D, p. 26).

        As previously discussed, the Jake’s Plaintiffs have not alleged actual “direct

physical loss or to damage to” any of the Jake’s Diners. Therefore, the Second Amended

Complaint simply has not alleged the prerequisites to coverage under Section 5(g).

        D.       The Ordinance or Law Exclusion and The Virus Exclusion Clarify the
                 Lack of Coverage in The Absence of Direct Physical Loss or Damage to
                 Property.

        The policies do not cover this claim because it does not present any direct physical

loss of or damage to property at the insured premises, and because the civil authority orders

were not taken in response to any dangerous physical property damage that prohibited

access to the insured premises. In fact, the Ordinance or Law Exclusion clarifies that, if a

claim results solely from compliance with a use ordinance, in the absence of direct physical

damage, such claim is not intended to be covered. Furthermore, even if a claim presents

concurrent causes and resulting indirect damages, those damages resulting from the

exposure of a virus that “induces physical distress” are also not covered.

                 1.    The claims solely for “loss of use” are barred by the Ordinance or
                       Law Exclusion.

        Exclusion B.1.a. of the State Auto Policies clarifies the language of the insuring

agreements by specifying that claims based solely on a government-ordered loss of use,

without any accompanying physical loss or damage, are excluded. It precludes coverage

for:

             (1) The enforcement of or compliance with any ordinance or law:
                 (a) Regulating the…use…of any property…


                                             19

       Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 19 of 23
          (2) This exclusion, Ordinance Or Law, applies whether the loss results
               from:
              (a) An ordinance or law that was enforced even if the property has
                  not been damaged…

(Doc. 41-1, p. 35-36; Ex. B, p. 31-32; Ex. C, p. 35-36; Ex. D, p. 35-36).

        The Jake’s Plaintiffs allege loss from “compliance with” governmental orders that

restricted the use of their restaurants. Executive Orders Nos. 118 and 121 constitute

“Ordinances or Laws” under the plain meaning of those words. Many courts have found

similar exclusionary language unambiguous. Spears v. Shelter Mutual Ins. Co., 73 P.3d

865, 867 (Okla. 2003); Prytania Park Hotel v. General Star Indem. Co., 896 F. Supp. 618,

623 (E.D.La. 1995); El-Ad Residences at Miramar Condominium Ass'n, Inc. v. Mt. Hawley

Ins. Co., 2010 WL 8961438, at *12 (S.D. Fla. Sept. 28, 2010); Reichert v. State Farm

General Ins. Co., 212 Cal. App. 4th 1543 (Cal. Ct. App. 2012). Furthermore, the exclusion

is entirely consistent with a reading of the policy as a whole, which does not intend to cover

business income losses in the absence of physical loss or damage to property.

              2.     Even any arguable “indirect losses” are barred by the virus
                     exclusion.

        Exclusion B(1)(j) bars coverage for loss or damages caused directly or indirectly by

viruses, regardless of any other cause or event that contributes concurrently or in any

sequence to the loss. (Doc. 41-1, p. 35, 38; Ex. B, p. 31, 34; Ex. C, p. 35, 38; Ex. D, p. 35,

38).

        The plain and ordinary meaning of the word “virus” includes the Coronavirus.

Indeed, the Second Amended Complaint specifically and repeatedly describes COVID-19



                                             20

       Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 20 of 23
as a “virus.” (Doc. 27, ¶6). North Carolina law instructs that insurance contracts must be

enforced as written, “without rewriting the contract or disregarding the express language

used.” Fidelity Bankers Life Ins. Co. v. Dortch, 348 S.E.2d 794 (N.C. 1986). Courts across

the country have enforced similar exclusions in accordance with their clear and

unambiguous language. See e.g. Doe v. State Farm Fire & Cas. Co., No. 2015-0136 2015

WL 11083311, *2 (N.H. Sept. 21, 2015) (“We conclude that a reasonable person in the

position of the insured, based upon more than a casual reading of the policy as a whole,

would understand the policy to exclude all diseases and viruses that can be transmitted

from one person to another.”); Lambi v. Am. Family Mut. Ins. Co., 498 F. App’x 655, 656

(8th Cir. 2013) (holding that insurer established applicability of communicable

disease/virus exclusion to a claim for infection of a third-party with HIV); Clarke v. State

Farm Florida Ins., 123 So.3d 583 (Fla. Dist. Ct. App. 2012) (holding that communicable

disease/virus exclusion unambiguously excluded coverage for a claim for infection of a

third-party with herpes).

       The Jake’s Plaintiffs acknowledge that their policies contain virus exclusions but

attempt to avoid the application of this exclusion by alleging that their damages were not

actually “caused by the virus itself,” but rather, were due to “public fear and commotion

and/or governmental action implemented in an effort to prevent the arrival of the virus or

to mitigate the spread of the virus.” (Doc. 27, ¶23). It is this argument that brings the intent

of the policy as a whole into focus:




                                              21

     Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 21 of 23
           The policy does not provide business interruption coverage unless the

              suspension of operations is caused by “direct physical” loss of or damage to

              property at or near the insured premises.

           To the extent an insured may argue that “public fear or concern” over a virus

              might cause indirect losses that can be crammed into a coverage grant, the

              policy clarifies that such indirect losses attributable to “a virus that is capable

              of inducing physical distress” are specifically excluded.

       The Jake’s Plaintiffs’ claimed damages were not caused by any direct physical loss

or damage to property. Significantly, to the extent the Jake’s Plaintiffs argue that the North

Carolina executive orders caused a “direct physical loss” of use of their property, the

Ordinance and Law Exclusion and the Virus Exclusion specify that such claims are not

covered causes of loss.

VI.    CONCLUSION

       State Auto respectfully requests that this Court grant judgment on the pleadings in

its favor and against the Jake’s Plaintiffs as to Plaintiffs’ Second Amended Complaint and

grant State Auto any other and further relief deemed just and appropriate.

Dated: June 25, 2020

                                           /s/ G. Gray Wilson
                                           G. Gray Wilson, NC State Bar No. 7398
                                           NELSON MULLINS RILEY & SCARBOROUGH LLP
                                           380 Knollwood Street, Suite 530
                                           Winston-Salem, NC 27103
                                           Phone: 336-774-3271
                                           Fax: 336-774-3299
                                           gray.wilson@nelsonmullins.com



                                              22

      Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 22 of 23
                                           /s/ David J. Buishas
                                           David J. Buishas
                                           Adam H. Fleischer
                                           BATESCAREY, LLP
                                           191 N. Wacker, Suite 2400
                                           Chicago, IL 60606
                                           Phone: 312-762-3278
                                           Fax: 312-762-3200
                                           dbuishas@batescarey.com
                                           afleischer@batescarey.com

                                           Attorneys for Defendant State Automobile Mutual
                                           Insurance Company


                           CERTIFICATE OF WORD COUNT

          The undersigned hereby certifies that the foregoing brief does not exceed 6,250

words and therefore complies with Local Rule 7.3(d)(1).

                                           /s/ G. Gray Wilson
                                           G. Gray Wilson, NC Bar No. 7398



                               CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on June 25, 2020, the foregoing document was

filed with the Clerk of Court using the CM/ECF system, which will send electronic

notification of such filing to counsel of record for all parties indicated on the case docket.


                                           /s/ G. Gray Wilson
                                           G. Gray Wilson, NC Bar No. 7398
2516457




                                              23

      Case 1:20-cv-00437-CCE-JEP Document 47 Filed 06/25/20 Page 23 of 23
